Response to Amendment
This Office action is in response to the amendments of the specification, the amendments to the claims and remarks filed on 7/13/2021. The amendments to the claims were received and have been entered. 
Claims 2 and 9 have been amended. 
The specification objection and the rejection of claims 2 and 9 under 35 USC 112(b) are withdrawn in view of the amendments. The claim amendments overcome the current prior art rejection(s).
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-12 are allowed over the prior art of record. 
Current invention teaches “optical apparatus” including claimed limitations “wherein a second light pattern of the second line- focus is substantially a 2-D Fourier transform of a first light pattern of the first line-focus; a 1-D phase modulator array disposed to align with the second line-focus and to provide phase modulated light.”
Claimed structure in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: July 26, 2021